Exhibit 10.29

Amended and Restated

November 8, 2011

Symetra Financial Corporation Equity Plan

 

1. PURPOSE

The purpose of the Symetra Financial Corporation Equity Plan (the “Plan”) is to
advance the interests of Symetra Financial Corporation (the “Company”) and its
stockholders by providing long-term incentives to certain employees, directors
and consultants of the Company and its subsidiaries.

 

2. ADMINISTRATION

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company; provided that, following
the initial public offering of the Company’ common shares (the “IPO”), each
member of the Committee shall qualify as (a) a “non-employee director” under
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (b) an “outside director” under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), and (c) otherwise meets the independence
requirements of the New York Stock Exchange (the “NYSE”). In the event that,
following the IPO, any member of the Committee does not so qualify, the Plan
shall, to the extent practicable, be administered by a sub-committee of
Committee members who do so qualify. If it is later determined that one or more
members of the Committee do not so qualify, actions taken by the Committee prior
to such determination shall be valid despite such failure to qualify.

The Committee shall have exclusive authority to select the employees, directors
and consultants to be granted awards under the Plan (“Awards”), to determine the
type, size and terms of the Awards and to prescribe the form of the instruments
embodying Awards. With respect to Awards made to directors and consultants, the
Committee shall, and with respect to employees may, specify the terms and
conditions applicable to such Awards in an Award agreement (each, an “Award
Agreement”). The Committee is hereby authorized to interpret the Plan, Award
Agreements and the Awards granted under the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan and to make any other
determinations which it believes necessary or advisable for the administration
of the Plan. In connection with any Award, the Committee in its sole discretion
may provide for vesting provisions that are different from the default vesting
provisions that are contained in the Plan and such alternative provisions shall
not be deemed to conflict with the Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
or Award Agreement in the manner and to the extent the Committee deems desirable
to carry it into effect. Any decision of the Committee in the administration of
the Plan, as described herein, shall be final and conclusive. The Committee may
act only by a majority of its members, except that the members thereof may
authorize any one or more of their number or any officer of the Company to
execute and deliver documents on behalf of the Committee. No member of the
Committee shall be liable for anything done or omitted to be done by him or her
or by any other member of the Committee in connection with the Plan, except for
his or her own willful misconduct or as expressly provided by statute.



--------------------------------------------------------------------------------

The Committee may delegate, on such terms and conditions as it determines in its
sole and plenary discretion, to one or more executive officers of the Company
the authority to make grants of Awards to officers (other than executive
officers), employees and consultants of the Company and its affiliates
(including any prospective officer, employee or consultant) and all necessary
and appropriate decisions and determinations with respect thereto.

 

3. PARTICIPATING SUBSIDIARIES

If a subsidiary of the Company wishes to participate in the Plan and its
participation shall have been approved by the Board, the Board of Directors of
the subsidiary (the “Subsidiary Board”) shall adopt a resolution in form and
substance satisfactory to the Committee authorizing participation by the
subsidiary in the Plan. As used herein, “subsidiary” shall mean a “subsidiary
corporation” as defined in Section 424(f) of the Code.

A subsidiary may cease to participate in the Plan at any time by action of the
Board or by action of the Subsidiary Board, which latter action shall be
effective not earlier than the date of delivery to the Secretary of the Company
of a certified copy of a resolution of the Subsidiary Board taking such action.
Termination of participation in the Plan shall not relieve a subsidiary of any
obligations theretofore incurred by it under the Plan.

 

4. AWARDS

 

  (a) Eligible Participants. Any employee, director or consultant of the Company
or any of its subsidiaries is eligible to receive an Award hereunder. The
Committee shall select which eligible employees, directors or consultants shall
be granted Awards hereunder. No employee, director or consultant shall have a
right to receive an Award hereunder and the grant of an Award to an employee,
director or consultant shall not obligate the Committee to continue to grant
Awards to such employee, director or consultant in subsequent periods or to
grant Awards to any other person at any time.

 

  (b) Type of Awards. Awards shall be limited to the following seven types:
(i) “Stock Options,” (ii) “Stock Appreciation Rights,” (iii) “Restricted Stock,”
(iv) “Restricted Stock Units,” (v) “Performance Shares,” (vi) “Performance
Units” and (vii) other stock-based awards.

 

  (c)

Maximum Number of Shares That May Be Issued. A maximum of seven million, eight
hundred and thirty thousand (7,830,000)1 shares of common stock of the Company,
$0.01 par value (“Shares”), may be issued by the Company in satisfaction of its
obligations with respect to Award grants. The maximum aggregate number of Shares
with respect to which Awards may be issued to any participant in any fiscal year
of the Company is one million five hundred

 

 

 

1 

Increased from 900,000 to reflect the Company’s stock dividend effective October
26, 2007.

 

-2-



--------------------------------------------------------------------------------

  thousand (1,500,000)2, subject to adjustment as provided in Section 17. For
purposes of the foregoing, the exercise of a Stock Appreciation Right shall
constitute the issuance of Shares equal to the Shares delivered under such Stock
Appreciation Right. If any Shares issued as Restricted Stock shall be
repurchased pursuant to the Company’s option described in Section 6 below, or if
any Shares issued under the Plan shall be reacquired pursuant to restrictions
imposed at the time of issuance or pursuant to the satisfaction of tax
withholding or related obligations, such Shares may again be issued under the
Plan.

 

  (d) Rights With Respect to Shares.

 

  (i) A participant to whom Restricted Stock has been issued shall have, prior
to the expiration of the Restricted Period or the earlier repurchase of such
Shares as herein provided, ownership of such Shares, including the right to vote
the same and to receive dividends thereon, subject, however, to the options,
restrictions and limitations imposed thereon pursuant hereto.

 

  (ii) A participant to whom Stock Options, Stock Appreciation Rights,
Restricted Stock Units, Performance Shares or Performance Units are granted (and
any person succeeding to such participant’s rights pursuant to the Plan) shall
have no rights as a shareholder with respect to any Shares issuable pursuant
thereto until the date of the issuance of a stock certificate (whether or not
delivered) therefor. Except as provided in Section 17, no adjustment shall be
made for dividends, distributions or other rights (whether ordinary or
extraordinary, and whether in cash, securities or other property) the record
date for which is prior to the date such stock certificate is issued.

 

  (iii) The Company, in its discretion, may hold custody during the Restricted
Period of any Shares of Restricted Stock.

 

5. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

  (a)

Stock Options, which include “Incentive Stock Options” and other stock options
or combinations thereof, are rights to purchase shares of Common Stock of the
Company. A Stock Appreciation Right is an unfunded and unsecured promise to
deliver Shares, cash, other securities, other Awards or other property equal in
value to the excess, if any, of the Fair Market Value per Share over the
exercise price per Share of the Stock Appreciation Right, subject to the terms
of the applicable Award Agreement. The maximum number of Shares with respect to
which Incentive Stock Options may be issued to a participant in one year is,
four hundred and thirty-five thousand (435,000)3 subject to adjustment pursuant
to Section 17. Each Stock Option shall comply with the following terms and
conditions:

 

  (i) The Committee shall determine the participants to whom Stock Options shall
be granted, the number of shares to be covered by each Stock Option, whether the
Stock Option will be an Incentive Stock Option and the conditions and
limitations applicable to the vesting and exercise of the Option. Unless
otherwise set forth in the applicable Award Agreement, the per share exercise
price shall not be less than the greater of (i) the Fair Market Value per Share
at the time of grant and (ii) the par value per Share. However, the exercise
price of an Incentive Stock Option granted to a participant who owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or of a subsidiary (a “Ten Percent Participant”) shall not
be less than 110% of the greatest of (i) the Fair Market Value per share at the
time of grant, and (ii) the par value per Share.

 

 

 

2 

Increased from 1,325,000 by action of the Board March 4, 2011. Previously
increased from 435,000 by action of the Board August 11, 2010, and from 50,000
to reflect the Company’s stock dividend effective October 26, 2007.

 

3 

Increased from 50,000 to reflect the Company’s Stock dividend effective
October 26, 2007.

 

-3-



--------------------------------------------------------------------------------

  (ii) The Stock Option shall not be transferable by the optionee otherwise than
by will or the laws of descent and distribution, and shall be exercisable during
such optionee’s lifetime only by such optionee, unless otherwise set forth in
the applicable Award Agreement.

 

  (iii) The Stock Option shall not be exercisable unless payment in full is made
for the Shares being acquired thereunder at the time of exercise (including any
Federal, state or local income or other taxes which the Committee determines are
required to be withheld in respect of such Shares), and such payment shall be
made in United States dollars by cash or check or, if permitted by the
Committee, (A) by tendering to the Company Shares owned by the person exercising
the Stock Option and having an aggregate Fair Market Value equal to the
aggregate cash exercise price thereof, (B) if there shall be a public market for
the Shares at such time, subject to such rules as may be established by the
Committee, through delivery of irrevocable instructions to a broker to sell a
number of Shares otherwise deliverable upon the exercise of the Stock Option and
to deliver promptly to the Company an amount equal to the aggregate exercise
price, or (C) by a combination of United States dollars and Shares pursuant to
(A) and/or (B) above.

 

  (iv) The aggregate Fair Market Value of Shares (determined at the time of
grant of the Stock Option pursuant to Section 5(a)(i) of the Plan) with respect
to which Incentive Stock Options granted to any participant under the Plan are
exercisable for the first time by such participant during any calendar year may
not exceed the maximum amount permitted under Section 422(d) of the Code at the
time of the Award grant. In the event this limitation would be exceeded in any
year, the optionee may elect either (i) to defer to a succeeding year the date
on which some or all of such Incentive Stock Options would first become
exercisable (but no longer than the term specified in Section 5(c)(i) herein) or
(ii) to convert some or all of such Incentive Stock Options into non-qualified
Stock Options.

 

-4-



--------------------------------------------------------------------------------

  (b) Each Stock Appreciation Right shall comply with the following terms and
conditions:

 

  (i) The Committee shall determine the participants to whom Stock Appreciation
Rights shall be granted, the number of shares to be covered by each Stock
Appreciation Right and the conditions and limitations applicable to the vesting
and exercise of the Stock Appreciation Right. Unless otherwise set forth in the
applicable Award Agreement, the per share exercise price shall not be less than
the greater of (i) the Fair Market Value per Share at the time of grant and
(ii) the par value per Share.

 

  (ii) The Stock Appreciation Right shall not be transferable by the awardee
otherwise than by will or the laws of descent and distribution, and shall be
exercisable during such awardee’s lifetime only by such awardee, unless
otherwise set forth in the applicable Award Agreement.

 

  (iii) A Stock Appreciation Right shall entitle the Participant to receive an
amount equal to the excess, if any, of the Fair Market Value of a Share on the
date of exercise of the Stock Appreciation Right over the exercise price
thereof. The Committee shall determine, in its sole and plenary discretion,
whether a Stock Appreciation Right shall be settled in cash, Shares, other
securities, other Awards, other property or a combination of any of the
foregoing.

 

  (iv) No fractional Shares shall be delivered under this Section 5(b), but in
lieu thereof a cash adjustment may be made as determined by the Committee.

 

  (c) Each Stock Option or Stock Appreciation Right shall not be exercisable:

 

  (i) after the expiration of ten years from the date it is granted (or such
earlier date specified in the grant of the Stock Option or Stock Appreciation
Right or applicable Award Agreement) and may be exercised during such period
only at such time or times as the Committee may establish; or

 

  (ii) unless otherwise set forth in the applicable Award Agreement, by
participants who were employees of the Company or one of its subsidiaries at the
time of the grant of the Stock Option or Stock Appreciation Right unless such
participant has been, at all times during the period beginning with the date of
grant of the Stock Option or Stock Appreciation Right and ending on the date
three months prior to such exercise, an officer or employee of the Company or
any of its subsidiaries, or of a corporation, or a parent or subsidiary of a
corporation, issuing or assuming the Stock Option or Stock Appreciation Right in
a transaction to which Section 424(a) of the Code is applicable, except that:

 

  (A)

unless otherwise set forth in the applicable Award Agreement, if such person
shall cease to be an officer or employee of the Company or one of its
subsidiaries solely by reason of a period of Related Employment (as defined in
Section 12), he or she may,

 

-5-



--------------------------------------------------------------------------------

  during such period of Related Employment (but in no event after the Stock
Option or Stock Appreciation Right has expired under the provisions of
Section 5(c)(i) hereof), exercise such Stock Option or Stock Appreciation Right
as if he or she continued to be such an officer or employee; or

 

  (B) unless otherwise set forth in the applicable Award Agreement, if an
optionee shall become Disabled (as defined in Section 10) he or she may, at any
time within three years of the date he or she becomes disabled (but in no event
after the Stock Option or Stock Appreciation Right has expired under the
provisions of Section 5(c)(i) hereof), exercise the Stock Option or Stock
Appreciation Right with respect to (i) any Shares as to which he or she could
have exercised the Stock Option or Stock Appreciation Right on the date he or
she became disabled and (ii) if the Stock Option or Stock Appreciation Right is
not fully exercisable on the date he or she becomes disabled, the number of
additional Shares as to which the Stock Option or Stock Appreciation Right would
have become exercisable had he or she remained an employee through the next date
on which additional Shares were scheduled to become exercisable under the Stock
Option or Stock Appreciation Right; or

 

  (C) unless otherwise set forth in the applicable Award Agreement, if an
optionee shall die while holding a Stock Option or Stock Appreciation Right, his
executors, administrators, heirs or distributees, as the case may be, at any
time within one year after the date of such death (but in no event after the
Stock Option or Stock Appreciation Right has expired under the provisions of
Section 5(c)(i) hereof), may exercise the Stock Option or Stock Appreciation
Right with respect to any Shares as to which the decedent could have exercised
the Stock Option or Stock Appreciation Right at the time of his or her death,
and if the Stock Option or Stock Appreciation Right is not fully exercisable on
the date of his or her death, the number of additional Shares as to which the
Stock Option or Stock Appreciation Right would have become exercisable had he or
she remained an employee through the next date on which additional Shares were
scheduled to become exercisable under the Stock Option or Stock Appreciation
Right; provided, however, that if death occurs during the three-year period
following a Disability as described in Section 5(c)(ii)(B) hereof or any period
following a voluntary termination (including retirement) in respect of which the
Committee has exercised its discretion to grant continuing exercise rights as
provided in Section 5(c)(ii)(D) hereof, the Stock Option or Stock Appreciation
Right shall not become exercisable as to any Shares in addition to those as to
which the decedent could have exercised the Stock Option or Stock Appreciation
Right at the time of his or her death; or

 

-6-



--------------------------------------------------------------------------------

  (D) unless otherwise set forth in the applicable Award Agreement, if such
person shall voluntarily terminate his or her employment with the Company
(including retirement), the Committee, in its sole discretion, may determine
that such optionee may exercise the Stock Option or Stock Appreciation Right
with respect to some or all of the Shares subject to the Stock Option or Stock
Appreciation Right as to which it would not otherwise be exercisable on the date
of his or her voluntary termination provided, however, that in no event may such
exercise take place after the Stock Option or Stock Appreciation Right has
expired under the provisions of Section 5(c)(i) hereof.

 

  (E) notwithstanding anything herein to the contrary and subject to Section 13,
unless otherwise set forth in the applicable Award Agreement, in the event a
Change in Control (as defined in Section 13(a)) occurs and within 12 months
thereafter: (A) there is a Termination Without Cause (as defined in Section 14)
of an optionee’s or awardee’s employment or (B) there is a Constructive
Termination (as defined in Section 15) of an optionee’s or awardee’s employment
(any such Termination Without Cause or Constructive Termination, a “Trigger
Event”), the optionee or awardee may exercise the entire Stock Option or Stock
Appreciation Right at any time within 30 days following such Trigger Event (but
in no event after the Stock Option or Stock Appreciation Right has expired under
the provisions of Sections 5(c)(i)).

 

6. RESTRICTED STOCK

Each Award of Restricted Stock shall comply with the following terms and
conditions, unless otherwise set forth in the applicable Award Agreement:

 

  (a) The Committee shall determine the number of Shares to be issued to a
participant pursuant to the Award.

 

  (b)

Shares issued may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
for such period from the date on which the Award is granted as the Committee
shall determine (the “Restricted Period”). The Company shall have the option to
repurchase the Shares subject to the Award at such price as the Committee shall
have fixed (including zero consideration), in its sole discretion, when the
Award was made, which option will be exercisable on such terms, in such manner
and during such period as shall be determined by the Committee when the Award is
made (which may include, for illustration, the participant’s cessation of
continuous employment or the failure to satisfy performance conditions).
Certificates for Shares issued pursuant to Restricted Stock Awards shall bear an

 

-7-



--------------------------------------------------------------------------------

  appropriate legend referring to the foregoing option and other restrictions.
Any attempt to dispose of any such Shares in contravention of the foregoing
option and other restrictions shall be null and void and without effect. If
Shares issued pursuant to a Restricted Stock Award shall be repurchased pursuant
to the option described above, the participant to whom the Award was granted, or
in the event of his or her death after such option became exercisable, his or
her executor or administrator, shall forthwith deliver to the Secretary of the
Company any certificates for the Shares awarded to the participant, accompanied
by such instruments of transfer, if any, as may reasonably be required by the
Secretary of the Company. If the option described above is not exercised by the
Company, such option and the restriction imposed pursuant to the first sentence
of this Section 6(b) shall terminate and be of no further force and effect.

 

  (c) Unless otherwise set forth in the applicable Award Agreement, if a
participant who has been in the continuous employment of the Company or of a
subsidiary shall:

 

  (i) die or become Disabled during the Restricted Period, the option of the
Company to repurchase (and any and all other restrictions on) a pro rata portion
of the Shares awarded to such participant under such Award shall lapse and cease
to be effective as of the date on which his or her death or disability occurs
which shall be determined as follows: (A) the number of Shares awarded under the
Award multiplied by (B) a percentage, the numerator of which is equal to the
number of months elapsed in the Restricted Period as of the date of death or
disability (counting the month in which the death or disability occurred as a
full month) and the denominator of which is equal to the number of months in the
Restricted Period; or

 

  (ii) voluntarily terminate his or her employment with the Company (including
retirement) during the Restricted Period, the Committee may determine that all
or any portion of the option to repurchase and any and all other restrictions on
some or all of the Shares awarded to him or her under such Award, if such option
and other restrictions are still in effect, shall lapse and cease to be
effective as the date on which such voluntary termination or retirement occurs.

 

  (d) Unless otherwise set forth in the applicable Award Agreement, in the event
within 12 months after a Change in Control and during the Restricted Period
there is a Trigger Event, then the option to repurchase (and any and all other
restrictions on) all Shares awarded to the participant under his or her
Restricted Stock Award shall lapse and cease to be effective as of the date on
which such Trigger Event occurs.

 

7. RESTRICTED STOCK UNITS

The grant of a Restricted Stock Unit Award to a participant will entitle him or
her to receive, without payment to the Company, an amount equal to the number of
Shares underlying such Restricted Stock Unit Award multiplied by the Fair Market
Value of a

 

-8-



--------------------------------------------------------------------------------

Share on the date of vesting of the Restricted Stock Unit Award, if the terms
and conditions specified herein and in the Award are satisfied. Payment in
respect of a Restricted Stock Unit Award shall be made as provided in
Section 7(e). Each Restricted Stock Unit Award shall be subject to the following
terms and conditions:

 

  (a) The Committee shall determine the number of Shares underlying the
Restricted Stock Units to be granted to a participant.

 

  (b) Restricted Stock Unit Awards shall be subject to the vesting schedule
determined by the Committee and set forth in the applicable Award Agreement.
Payment in respect of a vested Restricted Stock Unit may be made in cash, stock
or any combination thereof, as specified in the applicable Award Agreement.

 

  (c) Except as otherwise determined by the Committee or in an Award Agreement,
Restricted Stock Units shall be cancelled if the participant’s continuous
employment with the Company or any of its subsidiaries shall terminate for any
reason prior to the vesting of the Restricted Stock Units, except solely by
reason of a period of Related Employment, and except as otherwise specified in
this Section 7(c) or in Section 7(d). Notwithstanding the foregoing, unless
otherwise set forth in the applicable Award Agreement, if an employee
participant shall:

 

  (i) while in such employment, die or become Disabled prior to the vesting of
the Restricted Stock Units, such Restricted Stock Units shall be immediately
canceled and the participant, or the participant’s legal representative, as the
case may be, shall receive a payment in respect of such canceled Restricted
Stock Units equal to the product of (A)(i) the number of Shares underlying such
Restricted Stock Units multiplied by (ii) a fraction, the numerator of which is
equal to the number of full or partial months within the period commencing on
the grant date of such Restricted Stock Units and such death or Disability
(including, for this purpose, the month in which the death or Disability
occurs), and the denominator of which is equal to the total number of months
from the grant date to the date when such Restricted Stock Units were intended
to vest; or

 

  (ii) retire with the approval of the Committee in its sole discretion prior to
the vesting of the Restricted Stock Units, the Restricted Stock Units shall be
immediately canceled; provided that the Committee in its sole discretion may
determine to make a payment to the participant in respect of some or all of such
canceled Restricted Stock Units.

 

  (d) Unless otherwise set forth in the applicable Award Agreement, if within 12
months after a Change in Control there is a Trigger Event, then with respect to
Restricted Stock Unit Awards that were outstanding on the date of the Trigger
Event (each, an “Applicable Award”), each such Applicable Award shall be
immediately canceled and, in respect thereof, such participant shall be entitled
to receive a cash payment equal to the product of (A) the number of Shares
underlying such Applicable Awards and (B) the Fair Market Value of a Share on
the date the applicable Trigger Event occurs.

 

-9-



--------------------------------------------------------------------------------

  (e) Unless payment is deferred in accordance with an election made by the
participant in accordance with procedures adopted by the Company in its sole
discretion (if any), payment of any amount in respect of any Restricted Stock
Units shall be made by the Company no later than 60 days after the end of the
calendar year in which such Restricted Stock Units vest or become payable.

 

8. PERFORMANCE SHARES

The grant of a Performance Share Award to a participant will entitle such
participant to receive, without payment to the Company, all or part of the value
(the “Actual Value”) of a specified number of hypothetical Shares (“Performance
Shares”) determined by the Committee, if the terms and conditions specified
herein and in the Award are satisfied. Payment in respect of a Performance Share
Award shall be made as provided in Section 8(h). Each Performance Share Award
shall be subject to the following terms and conditions:

 

  (a) The Committee shall determine the target number of Performance Shares to
be granted to a participant. Performance Share Awards may be granted in
different classes or series having different terms and conditions.

 

  (b) The Actual Value of a Performance Share Award shall be the product of
(i) the target number of Performance Shares subject to the Performance Share
Award, (ii) the Performance Percentage (as determined below) applicable to the
Performance Share Award and (iii) the Fair Market Value of a Share on the date
the Award is paid or becomes payable to the participant. The “Performance
Percentage” applicable to a Performance Share Award shall be a percentage of no
less than 0% and no more than 200%, which percentage shall be determined by the
Committee based upon the extent to which the Performance Objectives (as
determined below) established for such Award are achieved during the Award
Period (as defined below). The method for determining the applicable Performance
Percentage shall also be established by the Committee.

 

  (c)

At the time each Performance Share Award is granted, the Committee shall
establish performance objectives (“Performance Objectives”) to be attained
within the Award Period as the means of determining the Performance Percentage
applicable to such Award. The Performance Objectives shall be approved by the
Committee (i) while the outcome for that Award Period is substantially uncertain
and (ii) no more than 90 days after the commencement of the Award Period to
which the Performance Objective relates or, if less than 90 days, the number of
days which is equal to 25 percent of the relevant Award Period. The Performance
Objectives established with respect to a Performance Share Award shall be
specific performance targets established by the Committee with respect to one or
more of the following criteria selected by the Committee: (i) consolidated
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) operating income;
(iv) earnings per Share; (v) book value per Share; (vi) return on stockholders’
equity; (vii) expense management; (viii) return on investment; (ix) improvements
in capital structure; (x) share price; (xi) combined ratio; (xii) operating
ratio; (xiii) profitability of an identifiable business unit or product;
(xiv) maintenance or

 

-10-



--------------------------------------------------------------------------------

  improvement of profit margins; (xv) market share; (xvi) revenues or sales;
(xvii) costs; (xviii) cash flow; (xix) working capital; (xx) return on assets;
(xxi) customer satisfaction; (xxii) employee satisfaction; (xxiii) economic
value per Share, (xxiv) underwriting return on capital and (xxv) underwriting
return on equity. The foregoing criteria may relate to the Company, one or more
of its subsidiaries or one or more of its divisions, units, partnerships, joint
ventures or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the Performance
Objectives may be calculated without regard to extraordinary items.

 

  (d) The award period (the “Award Period”) in respect of any grant of a
Performance Share Award shall be such period as the Committee shall determine
commencing as of the beginning of the fiscal year of the Company in which such
grant is made. An Award Period may contain a number of performance periods; each
performance period shall commence on or after the first day of the Award Period
and shall end no later than the last day of the Award Period. If the Committee
does not specify in a Performance Share Award agreement or elsewhere the
performance periods contained in an Award Period, each 12-month period beginning
with the first day of such Award Period shall be deemed to be a performance
period.

 

  (e) Except as otherwise determined by the Committee or in an Award Agreement,
Performance Shares shall be canceled if the participant’s continuous employment
with the Company or any of its subsidiaries shall terminate for any reason prior
to the end of the Award Period, except by reason of a period of Related
Employment as defined in Section 11, and except as otherwise specified in this
Section 8(e) or in Section 8(f). Notwithstanding the foregoing, unless otherwise
set forth in the applicable Award Agreement, if an employee participant shall:

 

  (i) while in such employment, die or become Disabled prior to the end of an
Award Period, the Performance Share Award for such Award Period shall be
immediately canceled and he or she, or his or her legal representative, as the
case may be, shall receive a payment in respect of such canceled Performance
Share Award equal to the product of (A)(i) the target number of Performance
Shares for such Award multiplied by (ii) a fraction, the numerator of which is
equal to the number of full or partial months within the Award Period during
which employee was continuously employed by the Company or its subsidiaries
(including, for this purpose, the month in which the death or Disability
occurs), and the denominator of which is equal to the total number of months
within such Award Period, multiplied by (B) the Fair Market Value of a Share on
the last day of the performance period in which the death or Disability
occurred, multiplied by (C) the Performance Percentage determined by the Board
to have been achieved through the end of the performance period in which the
death or Disability occurred (but which in no event shall be less than 50%); or

 

-11-



--------------------------------------------------------------------------------

  (ii) retire with the approval of the Committee in its sole discretion prior to
the end of the Award Period, the Performance Share Award for such Award Period
shall be immediately canceled; provided that the Committee in its sole
discretion may determine to make a payment to the participant in respect of some
or all of such canceled Performance Share Award.

 

  (f) Unless otherwise set forth in the applicable Award Agreement, if within 12
months after a Change in Control there is a Trigger Event, then with respect to
Performance Share Awards that were outstanding on the date of the Trigger Event
(each, an “Applicable Award”), each such Applicable Award shall be immediately
canceled and, in respect thereof, such participant shall be entitled to receive
a payment equal to the product of (A) (i) the target number of Performance
Shares for such Applicable Award multiplied by (ii) a fraction, the numerator of
which is equal to the number of full months within the Award Period during which
the participant was continuously employed by the Company or its subsidiaries,
and the denominator of which is equal to the total number of months within such
Award Period, multiplied by (B) the Fair Market Value of a Share on the date the
applicable Trigger Event occurs, multiplied by (C) a Performance Percentage
equal to 100%. Unless otherwise set forth in the applicable Award Agreement, if
following a Change in Control, a Participant’s employment remains continuous
through the end of an Award Period, then the Participant shall be paid with
respect to such Awards for which he would have been paid had there not been a
Change in Control and the Actual Value shall be determined in accordance with
Section 8(g) below.

 

  (g) Except as otherwise provided in Section 8(f), as soon as practicable after
the end of the Award Period or such earlier date as the Committee in its sole
discretion may designate, the Committee shall (i) determine, based on the extent
to which the applicable Performance Objectives have been achieved, the
Performance Percentage applicable to an Award of Performance Shares,
(ii) calculate the Actual Value of the Performance Share Award and (iii) shall
certify the foregoing to the Board. The Committee shall cause an amount equal to
the Actual Value of the Performance Shares earned by the participant to be paid
to him or his beneficiary. The Committee shall determine, in its sole and
plenary discretion, whether Performance Shares shall be settled in cash, Shares,
other securities, other Awards, other property or a combination of any of the
foregoing.

 

  (h) Unless payment is deferred in accordance with an election made by the
participant in accordance with procedures adopted by the Company in its sole
discretion (if any), payment of any amount in respect of any Performance Shares
shall be made by the Company no later than 60 days after the end of the calendar
year in which such Performance Shares are earned.

 

9. PERFORMANCE UNITS

The grant of a Performance Unit Award to a participant will entitle such
participant to receive, without payment to the Company, all or part of a
specified amount (the “Earned Value”) determined by the Committee, if the terms
and conditions specified herein and in the Award are satisfied. Payment in
respect of a Performance Unit Award shall be made as provided in Section 9(h).
Each Performance Unit Award shall be subject to the following terms and
conditions:

 

  (a) The Committee shall determine the target number of Performance Units to be
granted to a participant. The maximum Earned Value that may be earned by a
participant for Performance Units for any single Award Period of one year or
longer shall not exceed $25,000,000. Performance Unit Awards may be granted in
different classes or series having different terms and conditions.

 

-12-



--------------------------------------------------------------------------------

  (b) The Earned Value of an Award of Performance Units shall be the product of
(i) the target number of Performance Units subject to the Performance Unit
Award, (ii) the Performance Percentage (as determined below) applicable to the
Performance Unit Award and (iii) the Value (as defined below) of a Performance
Unit on the date the Award is paid or becomes payable to the employee. The
“Performance Percentage” applicable to a Performance Unit Award shall be a
percentage of no less than 0% and no more than 200%, which percentage shall be
determined by the Committee based upon the extent to which the Performance
Objectives (as determined below) established for such Award are achieved during
the Award Period (as defined below). The method for determining the applicable
Performance Percentage shall also be established by the Committee. The “Value”
of a Performance Unit shall be a fixed dollar value (or a dollar value
determined pursuant to a formula or similar process) specified by the Committee
and set forth in the applicable Award Agreement.

 

  (c)

At the time each Performance Unit Award is granted the Committee shall establish
performance objectives (“Performance Objectives”) to be attained within the
Award Period as the means of determining the Performance Percentage applicable
to such Award. The Performance Objectives shall be approved by the Committee
(i) while the outcome for that Award Period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance objective relates or, if less than 90 days, the number of
days which is equal to 25 percent of the relevant performance period. The
Performance Objectives established with respect to a Performance Unit Awards
shall be specific performance targets established by the Committee with respect
to one or more of the following criteria selected by the Committee:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on stockholders’ equity; (vii) expense management; (viii) return on
investment; (ix) improvements in capital structure; (x) share price;
(xi) combined ratio; (xii) operating ratio; (xiii) profitability of an
identifiable business unit or product; (xiv) maintenance or improvement of
profit margins; (xv) market share; (xvi) revenues or sales; (xvii) costs;
(xviii) cash flow; (xix) working capital; (xx) return on assets; (xxi) customer
satisfaction; (xxii) employee satisfaction; (xxiii) economic value per Share,
(xxiv) underwriting return on capital and (xxv) underwriting return on equity.
The foregoing criteria may relate to the Company, one or more of its
subsidiaries or one or more of its divisions, units, partnerships, joint
ventures or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or

 

-13-



--------------------------------------------------------------------------------

  more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the Performance
Objectives may be calculated without regard to extraordinary items.

 

  (d) The award period (the “Award Period”) in respect of any grant of a
Performance Unit Award shall be such period as the Committee shall determine
commencing as of the beginning of the fiscal year of the Company in which such
grant is made. An Award Period may contain a number of performance periods; each
performance period shall commence on or after the first day of the Award Period
and shall end no later than the last day of the Award Period. If the Committee
does not specify in a Performance Unit Award Agreement or elsewhere the
performance periods contained in an Award Period, each 12-month period beginning
with the first day of such Award Period shall be deemed to be a performance
period.

 

  (e) Except as otherwise determined by the Committee or in an Award Agreement,
Performance Units shall be cancelled if the participant’s continuous employment
with the Company or any of its subsidiaries shall terminate for any reason prior
to the end of the Award Period, except solely by reason of a period of Related
Employment, and except as otherwise specified in this Section 9 (e) or in
Section 9(f). Notwithstanding the foregoing, unless otherwise set forth in the
applicable Award Agreement, if an employee participant shall:

 

  (i) while in such employment, die or become Disabled prior to the end of an
Award Period, the Performance Unit Award for such Award Period shall be
immediately canceled and the participant, or his or her legal representative, as
the case may be, shall receive a payment in respect of such canceled Performance
Unit Award equal to the product of (A)(i) the target number of Performance Units
for such Award multiplied by (ii) a fraction, the numerator of which is equal to
the number of full or partial months within the Award Period during which
employee was continuously employed by the Company or its subsidiaries
(including, for this purpose, the month in which the death or disability
occurs), and the denominator of which is equal to the total number of months
within such Award Period, multiplied by (B) the value of a Performance Unit on
the last day of the performance period in which the death or disability
occurred, multiplied by (C) the Performance Percentage determined by the Board
to have been achieved through the end of the performance period in which the
death or disability occurred; or

 

  (ii) retire with the approval of the Committee in its sole discretion prior to
the end of the Award Period, the Performance Unit Award for such Award Period
shall be immediately canceled; provided that the Committee in its sole
discretion may determine to make a payment to the participant in respect of some
or all of such canceled Performance Unit Award.

 

  (f)

Unless otherwise set forth in the applicable Award Agreement, if within 12
months after a Change in Control there is a Trigger Event, then with respect to

 

-14-



--------------------------------------------------------------------------------

  Performance Unit Awards that were outstanding on the date of the Trigger Event
(each, an “Applicable Award”), each such Applicable Award shall be immediately
canceled and, in respect thereof, such participant shall be entitled to receive
a payment equal to the product of (A) (i) the target number of Performance Units
for such Applicable Award multiplied by (ii) a fraction, the numerator of which
is equal to the number of full months within the Award Period during which the
participant was continuously employed by the Company or its subsidiaries, and
the denominator of which is equal to the total number of months within such
Award Period, multiplied by (B) the Value of a Performance Unit on the date the
applicable Trigger Event occurs, multiplied by (C) a Performance Percentage
equal to 100%. If following a Change in Control, unless otherwise set forth in
the applicable Award Agreement, a Participant’s employment remains continuous
through the end of an Award Period, then the Participant shall be paid with
respect to such Awards for which he or she would have been paid had there not
been a Change in Control and the Earned Value shall be determined in accordance
with Section 9(g) below.

 

  (g) Except as otherwise provided in Section 9(f), as soon as practicable after
the end of the Award Period or such earlier date as the Committee in its sole
discretion may designate, the Committee shall (i) determine, based on the extent
to which the applicable Performance Objectives have been achieved, the
Performance Percentage applicable to an Award of Performance Units,
(ii) calculate the Earned Value of the Performance Unit Award and (iii) shall
certify all of the foregoing to the Board of Directors. The Committee shall
cause an amount equal to the Earned Value of the Performance Units earned by the
participant to be paid to him or her or his or her beneficiary. The Committee
shall determine, in its sole and plenary discretion, whether a Performance Unit
shall be settled in cash, Shares, other securities, other Awards, other property
or a combination of any of the foregoing.

 

  (h) Unless payment is deferred in accordance with an election made by the
participant in accordance with procedures adopted by the Company in its sole
discretion (if any), payment of any amount in respect of any Performance Units
shall be made by the Company no later than 60 days after the end of the calendar
year in which such Performance Units are earned.

 

10. OTHER STOCK-BASED AWARDS

Subject to the provisions of the Plan, the Committee shall have the sole and
plenary authority to grant to participants other equity-based or equity-related
Awards (including, but not limited to, fully-vested Shares) in such amounts and
subject to such terms and conditions as the Committee shall determine.

 

11. DISABILITY

For the purposes of this Plan, unless otherwise specified in the applicable
Award Agreement, a participant shall be deemed to be “Disabled” if the Committee
shall determine that the physical or mental condition of the participant is such
as would entitle him or her to payment of long-term disability benefits under
any disability plan of the Company or a subsidiary in which he or she is a
participant.

 

-15-



--------------------------------------------------------------------------------

12. RELATED EMPLOYMENT

For the purposes of this Plan, Related Employment shall mean the employment of a
participant by an employer which is neither the Company nor a subsidiary
provided: (i) such employment is undertaken by the participant and continued at
the request of the Company or a subsidiary; (ii) immediately prior to
undertaking such employment, the participant was an officer or employee of the
Company or a subsidiary, or was engaged in Related Employment as herein defined;
and (iii) such employment is recognized by the Committee, in its sole
discretion, as Related Employment for the purposes of this Section 12. The death
or Disability of a participant during a period of Related Employment as herein
defined shall be treated, for purposes of this Plan, as if the death or onset of
disability had occurred while the participant was an officer or employee of the
Company.

 

13. CHANGE IN CONTROL

 

  (a) For purposes of this Plan, unless otherwise specified in the applicable
Award Agreement, a “Change in Control” within the meaning of this Section 13(a)
shall occur if:

 

  (i) Any person or group (within the meaning of Section 13(d) and 14(d)(2) of
the Exchange Act), other than (x) White Mountains Insurance Group, Ltd.,
Berkshire Hathaway, Inc. or the respective wholly owned subsidiaries thereof, as
applicable (the “Significant Investors”), (y) an underwriter temporarily holding
Shares in connection with a public issuance thereof or (z) an employee benefit
plan of the Company or its affiliates, becomes the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of thirty-five percent (35%) or
more of the Company’s then outstanding Shares and such ownership percentage
exceeds the beneficial ownership percentage of the Significant Investors in the
Company’s then outstanding Shares;

 

  (ii) the Continuing Directors, as defined in Section 13(b), cease for any
reason to constitute a majority of the Board of the Company; or

 

  (iii) the business of the Company and its subsidiaries is disposed of by the
Company pursuant to a sale or other disposition of all or substantially all of
the business or business-related assets of the Company and its subsidiaries.

 

  (b) For the purposes of this Plan, “Continuing Director” shall mean a member
of the Board who either was a member of the Board on the Effective Date (as
defined below) or subsequently became a director of the Company and whose
election, or nomination for election, by the Company’s shareholders was approved
by a vote of a majority of the Continuing Directors then on the Board (which
term, for purposes of this definition, shall mean the whole Board and not any
committee thereof), but excluding any such individual whose initial assumption
of office occurred pursuant to an actual or threatened proxy contest or consent
solicitation with respect to the election or removal of directors.

 

-16-



--------------------------------------------------------------------------------

  (c) In the event of a Change in Control, the Committee as constituted
immediately prior to the Change in Control shall determine the manner in which
“Fair Market Value” of Shares will be determined following the Change in
Control.

 

14. TERMINATION WITHOUT CAUSE

For purposes of this Plan, unless otherwise specified in the applicable Award
Agreement, “Termination Without Cause” shall mean a termination of the
participant’s employment with the Company or subsidiary or business unit of the
Company by the Company (or subsidiary or business unit, as applicable) or, by a
purchaser of the participant’s subsidiary or business unit after a Change in
Control as described in Subsection 13(a)(iii), other than (i) for death or
Disability or (ii) for Cause. “Cause” shall mean, unless otherwise set forth in
the applicable Award Agreement, (a) an act or omission by the participant that
constitutes a felony or any crime involving moral turpitude; or (b) willful
gross negligence or willful gross misconduct by the participant in connection
with his employment which causes, or is likely to cause, material loss or damage
to the Company, subsidiary or business unit. Notwithstanding anything herein to
the contrary, if the participant’s employment with the Company, subsidiary or
business unit shall terminate due to a Change in Control as described in
Subsection 13(a)(iii), where the purchaser (the “Purchaser”), as described in
such subsection, formally assumes the Company’s obligations under this Plan or
places the participant in a similar or like plan with no diminution of the value
of the awards, such termination shall not be deemed to be a “Termination Without
Cause.”

 

15. CONSTRUCTIVE TERMINATION

“Constructive Termination” shall mean, unless otherwise set forth in the
applicable Award Agreement, a termination of employment with the Company or a
subsidiary at the initiative of the participant that the participant declares by
prior written notice delivered to the Secretary of the Company to be a
Constructive Termination by the Company or a subsidiary and which follows (a) a
material decrease in his total compensation opportunity or (b) a material
diminution in the authority, duties or responsibilities of his position with the
result that the participant makes a determination in good faith that he or she
cannot continue to carry out his or her job in substantially the same manner as
it was intended to be carried out immediately before such diminution.
Notwithstanding anything herein to the contrary, Constructive Termination shall
not occur within the meaning of this Section 15 until and unless (a) the
participant provides 30 days written notice of termination to the company of the
occurrence of the circumstances described in this Section 15 within 30 days
following such occurrence and (b) 30 days have elapsed from the date the Company
receives such written notice from the participant without the Company curing or
causing to be cured the circumstance or circumstances described in this
Section 15 on the basis of which the declaration of Constructive Termination is
given.

 

-17-



--------------------------------------------------------------------------------

16. [RESERVED]

 

17. DILUTION AND OTHER ADJUSTMENTS

 

  (a) In the event of any change in the outstanding Shares of the Company by
reason of any stock split, stock or extraordinary cash dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of Shares or other similar event substitutions, or adjustments will be made by
the Committee to the aggregate number or kind of Shares that may be issued under
the Plan pursuant to Section 4, to the number or kind of Shares subject to, or
the Stock Option or Stock Appreciation Right price per Share under, any
outstanding Award, to the number or kind of Shares which have been awarded as
Restricted Stock or to the repurchase option price per share relating thereto,
to the target number of Performance Shares or Performance Units which have been
awarded to any participant, or to any measure of performance, in each case in a
manner that reflects equitably the effects of such event or transaction.

 

  (b) The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, any extraordinary dividend
or other extraordinary distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, split-up or spin-off, merger, consolidation, stock sale, asset sale or
the occurrence of a Change of Control) affecting the Company, any affiliate, or
the financial statements of the Company or any affiliate, or of changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange, accounting principles or law (i) whenever the
Committee, in its sole and plenary discretion, determines that such adjustments
are appropriate or desirable, including, without limitation, providing for a
substitution or assumption of Awards, accelerating the exercisability of, lapse
of restrictions on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event, (ii) if deemed appropriate
or desirable by the Committee, in its sole and plenary discretion, by providing
for a cash payment to the holder of an Award in consideration for the
cancelation of such Award, including, in the case of an outstanding Option or
Stock Appreciation Right, a cash payment to the holder of such Option or Stock
Appreciation Right in consideration for the cancelation of such Option or Stock
Appreciation Right in an amount equal to the excess, if any, of the Fair Market
Value (as of a date specified by the Committee) of the Shares subject to such
Option or Stock Appreciation Right over the aggregate Exercise Price of such
Option or Stock Appreciation Right and (iii) if deemed appropriate or desirable
by the Committee, in its sole and plenary discretion, by canceling and
terminating any Option or Stock Appreciation Right having a per Share exercise
price equal to, or in excess of, the Fair Market Value of a Share subject to
such Option or Stock Appreciation Right without any payment or consideration
therefor.

 

-18-



--------------------------------------------------------------------------------

18. DESIGNATION OF BENEFICIARY BY PARTICIPANT

A participant may name a beneficiary to receive any payment to which he may be
entitled in respect of Restricted Stock Units, Performance Shares, Performance
Units or Stock Appreciation Rights under the Plan in the event of his death, on
a form to be provided by the Committee. A participant may change his beneficiary
from time to time in the same manner. If no designated beneficiary is living on
the date on which any amount becomes payable to a participant’s executors or
administrators, the term “beneficiary” as used in the Plan shall include such
person or persons.

 

19. CERTAIN ADDITIONAL DEFINITIONS

As used in the Plan, the term “Fair Market Value” shall mean (a) with respect to
any property other than Shares, the fair market value of such property
determined by such methods or procedures as shall be established from time to
time by the Committee and (b) with respect to Shares, as of any date, (i) the
closing per share sales price of the Shares (A) as reported by the NYSE for such
date or (B) if the Shares are listed on any other national stock exchange, as
reported on the stock exchange composite tape for securities traded on such
stock exchange for such date or, with respect to each of clauses (A) and (B), if
there were no sales on such date, on the closest preceding date on which there
were sales of Shares or (ii) in the event there shall be no public market for
the Shares on such date, the fair market value of the Shares as determined in
good faith by the Committee.

 

20. MISCELLANEOUS PROVISIONS

 

  (a) No employee or other person shall have any claim or right to be granted an
Award under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving an employee any right to be retained in the employ of the
Company or any subsidiary.

 

  (b) A participant’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of a participant’s death), including but not
limited to, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner and no such right or interest of any participant in the Plan
shall be subject to any obligation or liability or such participant.

 

  (c) No Shares shall be issued hereunder unless counsel for the Company shall
be satisfied that such issuance will be in compliance with applicable Federal
and state securities laws.

 

  (d) The Company and its subsidiaries shall have the right to deduct from any
payment made under the Plan any Federal, state or local income or other taxes
required by law to be withheld with respect to such payment. It shall be a
condition to the obligation of the Company to issue Shares upon exercise of a
Stock Option, upon settlement of a Stock Appreciation Right, or upon payment of
a Restricted Stock Unit, Performance Share or a Performance Unit that the
participant (or any beneficiary or person entitled to payment under
Section 5(c)(ii)(C) hereof) pay to the Company, upon its demand, such amount as
may be required by the Company for the purpose of satisfying any liability to
withhold Federal, state or local income or other taxes. If the amount requested
is not paid, the Company may refuse to issue Shares.

 

-19-



--------------------------------------------------------------------------------

  (e) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Award under the Plan.

 

  (f) By accepting any Award or other benefit under the Plan, each participant
and each person claiming under or through him or her shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, any action taken under the Plan by the Company, the Board or the Committee.

 

21. AMENDMENT

The Plan may be amended at any time and from time to time by the Board, but no
amendment which increases the aggregate number of Shares which may be issued
pursuant to the Plan or the class of employees eligible to participate shall be
effective unless and until the same is approved by the shareholders of the
Company. No amendment of the Plan shall adversely affect any right of any
participant with respect to any Award previously granted without such
participant’s written consent.

 

22. TERMINATION

This Plan shall terminate upon the earlier of the following dates or events to
occur:

 

  (a) the adoption of a resolution of the Board terminating the Plan; or

 

  (b) ten years from the Effective Date.

No termination of the Plan shall alter or impair any of the rights or
obligations of any person, without his consent, under any Award previously
granted under the Plan.

 

23. EFFECTIVE DATE

The Plan shall be effective as of the date of its adoption by the Board and
approval by the Company’s shareholders (such date, the “Effective Date”);
provided, however, that no Incentive Share Options may be granted under the Plan
unless it is approved by the Company’s shareholders within twelve (12) months
before or after the date the Plan is adopted by the Board.

 

-20-